                          Case 19-18079-LMI         Doc 96   Filed 05/14/20     Page 1 of 2




           ORDERED in the Southern District of Florida on May 13, 2020.




                                                             Laurel M. Isicoff
                                                             Chief United States Bankruptcy Judge
___________________________________________________________________________




                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION

            IN RE:                                                               CASE NO.: 19-18079-LMI
                                                                                            CHAPTER 7
            Curt Douglas Francis dba Progressive
            Real Estate 2000 Corp dba CPS
            Construction & Develp LLC
            dba Elite Real Estate 2000 Corp,
                   Debtor.
            _________________________________/


                        ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY
                   THIS CASE came on for hearing on May 11, 2020, on PHH Mortgage Corporation as
           servicer for Deutsche Bank National Trust Company, as Trustee for Soundview Home Loan
           Trust 2006-1, Asset-Backed Certificates, Series 2006-1’s (“Secured Creditor”) Motion for Relief
           from the Automatic Stay (Docket No. 89). The Court heard argument of the Parties and has based
           its decision on the record. Accordingly, it is:
               Case 19-18079-LMI        Doc 96       Filed 05/14/20   Page 2 of 2




        ORDERED:
   1. Secured Creditor’s Motion for Relief from Automatic Stay is GRANTED.
   2. The automatic stay imposed by 11 U.S.C. § 362 is terminated as to the Secured Creditor’s
       interest in the following property located at 6699 SW 137 Ct, Unit 10B, Miami, FL
       33183, in Miami-Dade County, Florida, and legally described as:




   3. The Order Granting Relief from Stay is entered for the sole purpose of allowing Secured
       Creditor to exercise any and all in rem remedies against the property described above.
       Secured Creditor shall not seek an in personam judgment against Debtors.
   4. The Secured Creditor’s request to waive the 14-day stay period pursuant to Bankruptcy
       Rule 4001(a)(3) is denied.
   5. A state court judge is allowed to award bankruptcy fees and costs associated with the
       bringing of this motion if those fees and costs are recoverable pursuant to the underlying
       loan documents but such fees and costs are not recoverable from the Debtor(s) or the
       Debtor(s)’ Bankruptcy estate.
                                               ###
Submitted by:
Christopher P. Salamone, Esquire
Robertson, Anschutz & Schneid, PL
Attorney for Creditor
6409 Congress Ave., Suite 100
Boca Raton, FL 33487


Attorney, Christopher P. Salamone, Esquire, is directed to serve a copy of this order on interested
parties that do not receive electronic service via CM/ECF and file a proof of service within 3
days of entry of the order.
